department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely elizabeth kastenberg lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax_exempt_and_government_entities_division date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number o e v d o a t a e w a w u k a a w w w w u o h we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information submitted we conclude that you are not organized or operated exclusively for the exempt purposes described in sec_501 our reasons for this conclusion and the facts on which it is based are explained below facts the information you submitted indicates that you were formed on date under the laws of state you mailed your original form_1023 to the irs which recorded receipt of the application on date attached to your form_1023 you submitted two sets of articles of incorporation aoi article sec_1 pages and article sec_2 pages neither one of these articles is signed dated or contain evidence they were filed with and approved by an appropriate state authority article sec_1 contain sections on your board_of directors place of business and purposes article sec_1 state that you are organized and operated exclusively for religious charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code article sec_2 contain sections on your duration powers and purposes address corporate management initial directors corporate nature members and amendments article sec_2 also state that the purposes for which you are organized and operated are exclusively religious charitable scientific literary and educational within the meaning of sec_501 as part of your original form_1023 you submitted schedule e organizations not filing form_1023 within months of formation you replied no in response to question number which asks are you a church association of churches or integrated_auxiliary_of_a_church in addition you failed to attach a statement describing your past present and planned activities as required by part iv of the the bylaws attached to your form_1023 are not signed and do not show the date they were adopted letter was sent to you requesting additional information to help determine whether you qualify for exemption from federal_income_tax under sec_501 of the code we did not receive a response to that letter on date we called you to inquire whether you wanted to continue with the processing of your application the person answering the call identified himself as bishop dollar_figure and confirmed that you did want to proceed with your application thereafter we sent letter which requested information related to your organizational structure as well as your operations to you to help determine whether you qualify for exemption under sec_501 you did not provide a response by the deadline specified having received no response we called you on date and spoke with bishop t who indicated that he was a consultant for the church he also stated that bishop s had passed away about four months before which was several months before the phone conversation indicated above had occurred we had a subsequent phone conversation with bishop t and your secretary in which bishop t and your secretary acknowledged receiving a copy of letter your secretary requested two extensions of time in which to reply to letter both of which were granted again receiving no response to letter by the extension deadline we sent you letter stating that we had closed your case for failure to timely respond to our request for additional information thereafter we received the following information from you a new form_1023 application a one page certificate of formation from state indicating you were formed on date a 16-page document entitled articles of incorporation which differs in substance from article sec_1 and article sec_2 that were filed with your original form_1023 application throughout this document there are statements indicating that these articles pertain to m a schedule of events for services you held in march and date a copy of a letter from the irs acknowledging receipt of your original form_1023 and user_fee paid this new form_1023 continues to list bishop s as your primary contact person you did not attach a statement to the new form_1023 describing your past present and planned activities as required by part iv of the you also state on the new form_1023 that you have a close connection with another organization you did not explain what this organization is or the details of your relationship to it you provided a statement of revenue and expenses that contains the exact information included on the statement of revenue and expenses submitted with your original form_1023 but you changed the dates from the three years ended and to the three years ended and on schedule e organizations not filing form_1023 within months of formation you replied no to the question of are you a church association of churches or integrated_auxiliary_of_a_church attached to your new form_1023 application are two schedules a churches on which you answered questions relating to your potential status as a church with your original form_1023 application you also attached a copy of schedule a churches as to the question of whether you have an established congregation or other regular membership group you did not answer this question on two of the schedules a and on the third schedule you answered no as to the question of whether you have a minister or religious leader you answered yes on all three schedules a but you did not describe this person’s role or explain whether he or she was ordained commissioned or licensed after a prescribed course of study as to the question of whether you have a schoo for the religious instruction of the young on two of the schedules a you answer yes and on the other schedule you answer no as to the question of whether you have a formal code of doctrine and discipline you answer yes on all three schedules but you did not describe your code of doctrine and discipline as to the question of whether you have regularly scheduled services you answered yes on two schedules a and on the other schedule you answered no while you submitted new and updated information you failed to respond to the questions posed in letter law sec_170 of the code describes a church_or_convention_or_association_of_churches sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 and sec_1_501_c_3_-1 of the income_tax regulations regulations provides that an organization described in sec_501 must submit with its application_for exempt status a detailed statement of its proposed activities sec_1_501_a_-1 of the regulations provides that the irs may require any additional information deemed necessary for a proper determination of whether a particular organization is exempt under sec_501 a sec_1_501_c_3_-1 of the regulations provides that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes specified in such section organization fails to meet either the organizational_test or operational_test it is not exempt if an sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of the organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than in an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes unless its assts are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 f of the regulations provides that an organization applying for recognition of exemption under sec_501 as an organization described in sec_501 must establish its eligibility for exemption the irs may deny an application_for exemption for failure to establish any of sec_501’s requirements for exemption sec_4 of revproc_2010_9 2010_2_irb_258 provides that a favorable determination_letter will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed a determination_letter on exempt status is issued based solely upon the facts and representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application the failure to disclose a material fact or a misrepresentation of a material fact on the application may adversely affect the reliance that would otherwise be obtained through issuance by the irs of a favorable determination_letter in 30_tc_1151 the tax_court held exemptions as well as deductions are matters of legislative grace and a taxpayer seeking either must show that he comes squarely within the terms of the law conferring the benefit sought in 412_f2d_1197 cert_denied 397_us_1009 the supreme court examined whether the net_earnings of the scientology church inure to the benefit of private individuals the court drew inferences from the facts presented to conclude that the organization had failed to prove its entitlement to exempt status under sec_501 of the code the court concluded that the payments the organization made to the private individuals were distributions of the organization’s earnings reasoning the logical inference can be drawn that these payments were disguised and unjustified distributions of the organization’s earnings in 470_f2d_849 cir cert_denied 414_us_864 the court held that a religious_organization was not exempt from tax under sec_501 of the code because a substantial part of the organization's activities consisted of carrying on propaganda or attempting to influence legislation conclusion the court stated that exemption is a privilege a matter of grace rather than right adding that taxpayers have the burden of establishing their entitlement to exemption in reaching this in 372_fsupp_770 e d cal the court concluded that one seeking a tax exemption has the burden of establishing his right to a tax- exempt status in 69_tc_615 the tax_court held that an organization failed to qualify for recognition of exemption under sec_501 of the code the court concluded the record is replete with unsupported generalizations these explanations are too general and lack the facts necessary to establish public rather than personal purposes of the organization in am guidance found inc v united_states 490_fsupp_304 d d c affid_in an unpublished opinion d c cir the court upheld the irs’s determination that a nonprofit corporation failed to qualify as a church for purposes of exemption under sec_501 faced with the difficult task of determining whether or not religious organizations are in fact churches the court explained the irs has developed fourteen criteria which it applies on an ad hoc basis to individual organizations that is in applying the analysis to determine whether a religious_organization may properly be characterized as a church the service considers whether the organization has the following characteristics a distinct legal existence a recognized creed and form of worship a definite and distinct ecclesiastical government a formal code of doctrine and discipline a distinct religious history a membership not associated with any other church or denomination an organization of ordained ministers ordained ministers selected after completing prescribed studies a literature of its own established places of worship regular congregations regular religious services schools_for the religious instruction of the young schools_for the preparation of its ministers the court added that no single factor is controlling in making this determination although some are relatively minor in importance while others are of central importance including the existence of an established congregation served by an organized ministry the religious education of the young the dissemination of a doctrinal code and the provision of regular religious services at a minimum the court concluded a church includes a body of believers or communicants that assembles regularly in order to worship in 74_tc_531 aff'd 670_f2d_104 cir the tax_court held that an organization failed to establish that no part of its net_earnings inure to the benefit of private individuals and thus the organization was not exempt from taxation under sec_501 of the code a claim for tax-exempt status the court held calls for open and candid disclosure of all facts bearing upon an organization’s organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that the organization fails to meet the requirements of sec_501 in 74_tc_846 aff'd sub nom kile v comm’r 739_f2d_265 cir the tax_court held that an organization seeking exemption under sec_501 of the code has the burden of proving it is entitled to exempt status in peoples prize v comm'r 87_tcm_813 the tax_court concluded that an organization failed to establish that it was operated for exempt purposes under sec_501 of the code the court stated that the organization had for the most part provided only generalizations in response to repeated requests by the irs for more detail on prospective activities these generalizations do not satisfy us the court concluded that the applicant qualifies for exemption in 70_fedclaims_782 the u s court of federal claims held that the irs properly denied tax exempt status under sec_501 to a nonprofit corporation that was organized to promote and contribute to charitable causes in reaching this conclusion the court stated it is well-accepted that in initial qualification cases any gaps in the administrative record are resolved against the applicant adding that courts can draw inferences adverse to a taxpayer seeking exempt status where the taxpayer fails to provide evidence concerning its operations or where the evidence is vague or inconclusive analysis based on the information submitted you have failed to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 of the code and the related_income tax regulations you do not qualify for exemption as an organization described in sec_501 because you are not organized or operated exclusively for exempt purposes within the meaning of sec_501 even if you had shown that you were otherwise qualified as an organization described in sec_501 you would not be classified as a church within the meaning of sec_170 to be exempt under sec_501 of the code an organization must meet both an organizational and an operational_test sec_1_501_c_3_-1 of the regulations our analysis of the information you submitted shows that you do not meet either of these tests you have not submitted sufficient information in support of your application_for exempt status under sec_501 for us to conclude that you are organized or operated exclusively for charitable religious or educational_purposes as specified in sec_501 for an organization claiming the benefits of sec_501 of the code exemption is a privilege a matter of grace rather than right christian echoes nat'l ministry f 2d pincite it is well-established that the law imposes on the applicant the burden of proving that it is entitled to exemption see sec_1 f of the regulations basic bible church t c pincite and universal life church f_supp pincite the applicant has the burden of showing it comes squarely within the terms of the law conferring the benefit sought nelson t c pincite a favorable determination_letter will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed sec_1 f of the regulations and sec_4 of revproc_2010_9 in all your application and supporting documents do not satisfy your burden of showing that you fall squarely within the terms of sec_501 because you have provided insufficient incomplete or inconsistent information in support of your application_for exempt status an organization is deemed organized exclusively for one or more exempt purposes only if its articles of organization limit the organization’s purposes to one or more exempt purposes sec_1_501_c_3_-1 of the regulations in addition the articles must contain a provision dedicating the organization’s assets to exempt purposes upon dissolution of the organization sec_1_501_c_3_-1 of the regulations attached to your original form_1023 application and your second form_1023 application you submitted three different articles of incorporation and each of them contains language pertaining to your purposes it is unclear which one of these if any however is your actual organizing document in addition none of these articles is signed dated or show evidence that they were filed with an appropriate state_agency you also submitted a single-paged certificate of formation showing evidence that it was filed with state however this certificate does not contain a proper_purpose clause or dissolution provision thus you do not meet the organizational_test under sec_501 of the code an organization is deemed operated exclusively for one or more exempt purposes only if engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations in letter we asked you specific questions to help determine whether you operate exclusively for an exempt_purpose specified in sec_501 of the code as noted above you failed to respond to those questions and instead submitted additional documents that did not provide a response to some of the key questions that we asked in letter pertaining to your activities it specifically we asked you to provide more detailed information about why you submitted two copies of articles of incorporation with your initial form_1023 application a statement confirming whether you would be willing to amend your aoi to contain an adequate dissolution provision a copy of your signed bylaws showing the date they were adopted an updated list of the names titles mailing addresses qualifications average hours worked and duties of each of your officers directors and trustees more information about your fundraising programs an updated statement of revenues and expenses for your most recent four tax years more information about your sources of revenues and more detailed information to determine whether you are a church you did not provide a specific response to these questions in addition you did not submit with your first or second form_1023 the required narrative statement detailing your past present or planned activities as required by the form_1023 sec_1_501_a_-1 and sec_1_501_c_3_-1 of the regulations and letter courts have been persuaded to rule unfavorably on a tax exemption issue when the nature of the proposed activities is especially ambiguous levy family tribe found t c pincite the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant’s organization operations and finances to if such disclosure is not made the logical assure that there is no abuse of the revenue laws inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 bubbling well church t c pincite see also founding church of scientology f 2d pincite furthermore the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption where the organization fails to provide requested information when an application has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities those generalizations do not satisfy us that the applicant qualifies for the exemption peoples prize t c m pincite you have not provided requested information and have not been open and candid in disclosing all facts bearing upon your organization operations or finances because you have not done so the logical inference is that the facts if disclosed would show that you fail to meet the requirements of sec_501 of the code the irs may deny an application_for exemption for failure to establish any of the sec_501’s requirements for exemption sec_1 f of the regulations finally there are several of key gaps within your application_for example you have not explained why you submitted three different articles of incorporation with your application documents or why you submitted articles that appear to be the organizing document for m attached to both your original form_1023 and your second form_1023 you attach a schedule a indicating you are apparently applying for exempt status as a church however you replied no in response to question number on schedule e in response to whether you are a church you also have not explained why you list the late bishop s as your primary contact person on your new form_1023 or explained who acknowledged himself as bishop s when talking with us on the telephone after bishop s’s death you also state on the new form_1023 that you have a close connection with another organization but you did not explain what this organization is or the details of your relationship to it that you had on your original form_1023 on your statement of revenue and expenses but you simply altered the dates of the years at issue finally you provided the exact information on the new form gaps in the administrative record are resolved as the u s court of federal claims stated in 70_fedclaims_782 it is well- accepted that in initial qualification cases against the applicant adding that courts ’can draw inferences adverse to a taxpayer seeking exempt status where the taxpayer fails to provide evidence concerning its operations or where the evidence is vague or inconclusive id pincite thus the gaps in the administrative record in this case combined with your failure to provide conclusive and clear documentation concerning your operations leads us to infer that you are not operating for an exempt_purpose under sec_501 you therefore do not meet the operational_test defined in sec_1 c -1 c of the regulations even if you had met the organizational and operational tests of sec_501 of the code we would determine that you are a private_foundation under sec_509 because you have also failed to establish that you are a church described in sec_170 as explained below you have specifically not established that you meet the criteria used to determine whether an organization may properly be characterized as a church see am guidance found 490_fsupp_304 application documentation each of these schedules a contains different answers in some instances to the same question or you have failed to submit additional documentation in all you have submitted three schedules a churches with your describing or explaining a particular answer you provided for example as to the question of whether you have an established congregation or other regular membership group you did not answer this question on two of the schedules a yet on the third schedule you answered no as to the question of whether you have a minister or religious leader you answered yes on all three schedules a but you did not describe this person's role or explain whether he or she was ordained commissioned or licensed after a prescribed course of study as to the question of whether you have a school for the religious instruction of the young on two of the schedules a you answered yes yet on the other schedule you answered no as to the question of whether you have a formal code of doctrine and discipline you answered yes on all three schedules but you failed to describe your code of doctrine and discipline finally as to the question of whether you have regularly scheduled services you answered yes on two schedules a but on the other schedule you answered no n these inconsistencies and gaps in your application and supporting documentation combined with all the other inconsistencies and gaps mentioned above make it impossible for us to evaluate whether you meet the criteria discussed in am guidance found 490_fsupp_304 again as the u s court of federal claims stated in 70_fedclaims_782 gaps in the administrative record can be resolved against you and we can draw adverse inferences when you provide vague or inconclusive evidence as you have done here moreover you have also provided inconsistent or insufficient information on some of the most important of the factors used to classify a church including whether you have an established congregation served by an organized ministry a school for the education of the young a doctrinal code and regular religious services at a minimum you have not established that you even have a body of believers that assemble regularly in order to worship see am guidance found 490_fsupp_304 in all the gaps in the administrative record relating to whether you qualify as a church combined with your failure to provide conclusive and clear documentation on this issue lead us to conclude that you are not a church for purposes of sec_170 conclusion for these reasons we conclude that you do not qualify for recognition of exemption from federal_income_tax under sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration over the signature of one of your principal officers or directors under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree shali not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters send your protest statement form_2848 and any supporting documents to this address you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
